Citation Nr: 0500182	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-11 927	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current post-traumatic stress disorder (PTSD) diagnosis that 
is related to service, or that the veteran has submitted 
information sufficient for the RO to verify any in-service 
stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

There is no indication of any psychiatric disorder in 
service.  The veteran's September 1956 separation examination 
report shows that he was found to be psychiatrically normal, 
and no defects or diagnoses were noted.  His Report of 
Transfer or Discharge, DD Form 214, shows no awards or 
decorations indicative of participation in combat.

VA clinic records dated from November 1997 to January 1998 
indicate the veteran was initially diagnosed with PTSD and 
reported that he had experienced flashbacks since he was 60 
years old.  He remembered killing a Mongolian soldier while 
in service.  In December 1997, he said he he had witnessed 
the rape of a Korean woman by an American soldier.  He also 
said he had killed a soldier he caught stealing ammunition.  
In a January 1998 record, the veteran reported hearing Korean 
War sounds during the day.

VA outpatient treatment records dated from July 1999 to July 
2000 show the veteran was diagnosed with PTSD.  Treatment 
records dated in July 1999, March 2000, and April 2000 
attribute the veteran's PTSD to the stress of taking care of 
his wife, who was ill.  A June 2000 treatment record shows 
the veteran had been impacted by recent increased attention 
to combat issues, corresponding to the fiftieth anniversary 
of the Korean War.  A July 2000 treatment record shows the 
veteran had been recalling war zone experiences, some of 
which were depressing, in recent months.  His score on the 
Global Assessment of Functioning (GAF) scale ranged from 50 
to 55.

In an April 2000 written statement from the Kona, Hawaii, 
Community Based Outpatient Clinic (COBC), it is noted that 
the veteran reported symptoms consistent with PTSD.  The 
examining physician, however, stated that it was not clear 
that he fully met the diagnostic criteria.  The focus of the 
veteran's treatment at the COBC was the severe stressors that 
he was currently experiencing as the primary care provider 
for his spouse, who had severe medical problems.  He was also 
under a great deal of financial stress.  The veteran was 
diagnosed with major depression and PTSD symptoms.  His GAF 
score was 45-50.

In VA outpatient treatment records dated from September 2000 
to January 2001, the veteran continued to be diagnosed with 
PTSD.  He reported in an October 2000 outpatient report that, 
when he viewed episodes of violence on television, memories 
of his service in Korea were stimulated.  The veteran stated 
in December 2000 that the more stressed he felt about his 
family's financial problems, the more frequent were his 
memories and dreams of experiences with poor, homeless 
children while he was in Korea.  In a January 2001 treatment 
record, the veteran reported continued intrusive memories of 
Korea, often stimulated by themes of violence on television.  
His GAF score ranged from 55 to 60.

In December 2000 responses to requests, the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical and personnel records were unavailable 
because they had been destroyed in a fire.

In an April 2001 written PTSD questionnaire, the veteran 
described several incidents that he believed contributed to 
his claim for PTSD.  First, he described an incident when he 
was on guard duty 40 miles from the demilitarized zone and 
wounded and then killed a Chinese enemy solder, who was 
trying to steal supplies.  He was also detailed having to 
defend against Chinese mountaineer troops.  Some enemies were 
killed, some were captured, and some ran away.  The veteran 
indicated that he had duty as a platoon sergeant, his rank 
was corporal, and he was responsible for the safety of 
troops.  Finally, the veteran stated that he had recovered 
the bodies of dead Korean nationals from the river, and 
guarded the mess hall to keep starving refugee children from 
stealing food.  The veteran indicated that all of these 
events took place in the latter part of 1955, near the 
demilitarized zone, perhaps in Panmunjon.

In a July 2001 response to an inquiry, the NPRC indicated 
that it did not have any of the veteran's service medical or 
personnel records because they had been destroyed in a fire.  
An additional July 2001 response from the NPRC indicated that 
the RO requested sick-call reports for the veteran, but they 
could noit be provided because the specified date range that 
was too broad.

In a written statement received by the RO in August 2001, the 
veteran described incidents where he and others were rushed 
by Chinese soldiers.  He indicated that a Mongolian man was 
shot right in front of him, and he "saw his guts hanging 
out."  The veteran then shot him when the man came toward 
him.  He also stated that he took dead bodies out of the 
river and described homeless and hungry Korean children.  The 
veteran gave no specific names or dates regarding these 
incidents.

In a December 2001 memorandum of contact, an RO employee 
noting having spoken with the veteran,0 who, when asked for 
specific dates of stressful events, claimed that he was 
instructed not to take notes about anything that happened in 
Korea.  For this reason, he believed his service records 
would have no documentation relating to these events.

In a May 2002 notice of disagreement, the veteran stated that 
he found "dope" on jeeps and saw medics treat soldiers with 
the blood of the nearest person.  He reiterated his 
frustration at not being able to provide more details about 
his stressor events, because he was not allowed to keep notes 
while on duty.

In his August 2002 substantive appeal, the veteran indicated 
that he lived with flashbacks, because he had seen people in 
Korea go through very hard times.  He said he experienced 
these flashbacks in relation to the hard times his family 
experienced.

In a September 2002 letter, the RO asked the veteran again 
for any additional details about his claimed stressors.  No 
response from the veteran containing this information is 
associated with the claims file.

In a March 2003 letter, the RO sent the U.S. Armed Forces 
Service Center for Unit Records Research (CURR) copies of the 
veteran's statements that included descriptions of his 
claimed stressors.  The RO requested that the CURR provide 
supporting evidence of any of the claimed stressors.

In a March 2004 reply to the RO, the CURR indicated that it 
was unable to locate a unit history for the unit provided by 
the veteran.  Available historical reports ended in July 
1953.  A review of the history submitted by the Army stated 
that the post-war years were marked by infrequent but 
sometimes serious truce violations by the North Koreans.  
However, no particular incidents were described.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

At the outset of this discussion, the Board notes that most 
of the veteran's service medical and personnel records appear 
to have been destroyed in a fire at the NPRC in 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, as 
discussed below, tried numerous times to either locate or 
recreate the veteran's service records, or to verify one of 
his claimed stressors, but was unsuccessful.  Nevertheless, 
because most of his medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2001 and April 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
June 2002 statement of the case (SOC) and July 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2002 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In the present case, the veteran has not specifically 
contended, nor does his military service record show, that he 
engaged in combat while in service.  Indeed, he has indicated 
that all of his claimed stressors occurred in late 1955, 
after the end of the Korean conflict, according to law.  See 
38 U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2(e) (2004).

A review of the veteran's claims file shows that he was first 
diagnosed with PTSD in November 1997.  He continued to have a 
PTSD diagnosis throughout his VA and private treatment.  
While numerous records attributed his PTSD to the stress of 
caring for his sick wife and the financial trouble his family 
faced, other records made specific mention of flashbacks to 
the Korean War, and related these memories to his PTSD.

Nevertheless, even where there is a diagnosis of PTSD, that 
is not sufficient for a grant of service connection.  The 
Board notes that VA has been unable to verify any claimed in-
service stressors because the veteran, despite repeated 
requests, did not provide the RO with any specific 
information, including dates, names, or locations about any 
claimed in-service stressor.  The incidents, as described by 
the veteran in various written statements and treatment 
reports, do not include any specific details as to place, 
time, or people involved such as would allow the RO to verify 
the stressors.  Indeed, the RO attempted twice to request the 
veteran's service medical and personnel records from the 
NPRC, but was informed that they were destroyed in a fire.  
Furthermore, the RO requested sick-call reports to try to 
recreate his service, but could not narrow the time period 
indicated.

Moreover, the veteran indicated in a December 2001 
conversation with RO personnel that he believed his records 
would not contain any information about the incidents because 
he was not allowed to take any notes during service.  
Finally, the RO, after requesting details from the veteran on 
numerous occasions, provided the CURR with all of the 
veteran's statements describing his claimed stressors.  
However, the CURR was unable to verify any of the veteran's 
claimed stressors.  Given its repeated attempts to recreate 
the veteran's records or verify a stressor, the Board finds 
that the RO made all reasonable attempts to assist the 
veteran in substantiating his claim for service connection 
for PTSD.  Because the veteran did not engage in combat, 
without a verified stressor, he cannot be service connected 
for PTSD.


Finally, the Board notes that the veteran has been diagnosed 
with depression, and that such disorder arose and was first 
documented many years after he left service.  Neither the 
service records nor any medical opinion of record shows a 
link between a depressive disorder and the veteran's military 
service.  Instead, it has been attributed, by medical 
personnel, primarily to his stressful family situation.  He 
therefore cannot be service connected for this disorder.

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As discussed above, while the competent evidence of record 
might establish the veteran has a clinically supported 
current diagnosis of PTSD, he has not provided information 
with which the RO, despite repeated attempts, could verify an 
in-service stressor.  As the evidence preponderates against 
the claim for service connection for PTSD, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


